Name: Commission Regulation (EEC) No 3587/92 of 11 December 1992 amending Regulation (EEC) No 3164/89 laying down detailed rules for the application of special measures in respect of hemp seed
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 12.12.1992 EN Official Journal of the European Communities L 364/26 COMMISSION REGULATION (EEC) NO 3587/92 of 11 December 1992 amending Regulation (EEC) No 3164/89 laying down detailed rules for the application of special measures in respect of hemp seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3698/88 of 24 November 1988 laying down special measures for hemp seed (1), as amended by Regulation (EEC) No 2050/92 (2), and in particular Article 2 (3) thereof, Whereas Article 2 of Commission Regulation (EEC) No 3164/89 of 23 October 1989 (3) provides in particular that the aid for hemp seed is only to be granted in respect of areas covered by declarations of areas sown in accordance with Article 5 of Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp (4), as last amended by Regulation (EEC) No 3569/92 (5); whereas those provisions provide, taking account of the need both for proportionality and for the aid scheme in question to operate properly, for a proportion of the flat-rate aid per hectare for hemp to be forfeited depending on the length of the delay in submitting declarations; whereas for the same reasons provision should also be made for a variation in the amount of the aid for hemp seed to be forfeited; Whereas as a consequence the provisions in question should be amended and parties concerned who submit applications before a given date should qualify under the measure from the 1991/92 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 2 (3) of Regulation (EEC) No 3164/89 is hereby replaced by the following: 3. Article 5 (1), Article 7, the second subparagraph of Article 8 (1) and Article 8 (4) of Regulation (EEC) No 1164/89 and the second paragraph of Article 2 of Regulation (EEC) No 3569/92 (6) amending Regulation (EEC) No 1164/89 shall apply for aid for hemp seed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 29. 11. 1988, p. 2. (2) OJ No L 215, 30. 7. 1992, p. 8. (3) OJ No L 307, 24. 10. 1989, p. 22. (4) OJ No L 121, 29. 4. 1989, p. 4. (5) OJ No L 362, 11. 12. 1992, p. 49.